Citation Nr: 9915588	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-16 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts, which denied the veteran's claims of 
entitlement to an evaluation in excess of 70 percent for his 
service-connected post-traumatic stress disorder (PTSD) and 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran timely appealed the latter determination to the 
Board.

In his June 1995 Substantive Appeal, the appellant requested 
that he be afforded a hearing before a Member of the Board.  
However, in a signed statement, dated in June 1998, the 
veteran indicated that he no longer wanted such a hearing.  
The veteran's hearing request is thus deemed withdrawn.  See 
38 C.F.R. § 20.704(e) (1998).  


REMAND

In a June 1996 rating decision, the RO denied entitlement to 
increased ratings for the veteran's service-connected PTSD 
and right ear hearing loss.  In response, in a Notice of 
Disagreement dated and received by the RO that same month, 
the veteran noted the two determinations and specifically 
indicated that he wished to appeal only the denial of an 
increased rating for his right ear hearing loss.  A Statement 
of the Case (SOC) with regard to the veteran's claim for an 
increased rating for his right ear hearing loss was issued in 
August 1996.  However, to date, the veteran has not submitted 
anything that might be construed as a Substantive Appeal with 
respect to this claim.  See 38 C.F.R. § 20.302 (1998).  
Accordingly, this issue is not before the Board.  See 
Fenderson v. West, 12 Vet. App. 119, 131 (1999); cf. Marsh v. 
West, 11 Vet. App. 468 (1998).

That notwithstanding, it appears from a review of the 
veteran's statements that he believes that he has a claim 
pending before the Board for an increased rating for his 
PTSD.  For example, in written argument dated in August 1998, 
the veteran's accredited representative asserted that the 
veteran's service-connected PTSD warranted a 100 percent 
schedular rating.  The Board finds that the evidence of 
record also raises the issues of whether new and material 
evidence has been presented to reopen a claim for service 
connection for bilateral tinnitus, service connection for a 
headache disorder, and an increased rating for hearing loss.  
In a December 1993 VA outpatient treatment record, an 
examiner suggested that the veteran's headache disorder might 
have been aggravated by his PTSD.  In addition, in a May 1996 
VA examination report, the physician opined that the veteran 
had bilateral tinnitus and that the disability had its onset 
during the veteran's period of service.  Finally, in a report 
dated in July 1998 (well after notification that the 
veteran's appeal had been transferred to the Board), two 
examiners who had treated the veteran for the prior six years 
indicated that the veteran's PTSD and hearing loss had 
worsened.

To date, none of these claims has been considered by the RO; 
such fact would normally warrant referral of such issues to 
the RO.  Here, however, the Board notes that resolution of 
the increased rating and service connection claims could well 
impact upon the Board's consideration of the total rating 
issue (indeed, if a 100 percent schedular rating is granted 
for the veteran's PTSD, the total rating issue will be 
rendered moot).  Under these circumstances, the Board finds 
that, as the above issues are inextricably intertwined with 
the total rating issue, and should be considered together, a 
decision on the total rating issue would now be premature.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Further, the Board notes that although the veteran was 
afforded a VA psychiatric examination in May 1996, the 
examiner did not comment on the impact of his PTSD on his 
ability to obtain or retain employment.  Likewise, in the 
July 1998 statement, as noted above, two VA examiners 
indicated that both the veteran's PTSD and hearing loss had 
worsened, but did not offer an opinion as to whether the 
veteran's PTSD, either alone or in concert with other 
service-connected disability, rendered him unemployable.  An 
opinion in this regard (with examination, only as necessary), 
would be helpful in resolving the total rating issue.  

The Board also finds that additional other development should 
be accomplished on remand.  The record reflects that, until 
approximately one year ago, the veteran was receiving VA 
outpatient treatment for his service-connected PTSD on a 
twice-weekly basis, VA outpatient treatment records dated 
subsequent to May 1994 have not been associated with the 
claims folder.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain these treatment records, 
especially since they might contain diagnostic studies and 
other conclusions that might be determinative in the 
disposition of this claim.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since May 1994, from all 
pertinent VA medical facilities, as well 
as from any other facility or source 
identified by the veteran.  However, if 
any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file. 

2.  The RO should forward the veteran's 
entire claims folder to the physician who 
prepared the July 1998 VA medical report 
for a comprehensive file review and 
opinion.  The physician should be 
requested to offer an opinion as to 
whether, notwithstanding the veteran's 
age and presence of any other nonservice-
connected disabilities, it is at least as 
likely as not that his PTSD (either alone 
or in concert with other service-
connected disability) renders him unable 
to obtain or retain substantially gainful 
employment.  

The opinion should be based on pertinent 
medical evidence of record; however, if 
the requested opinion cannot be rendered 
without examination of the veteran, the 
reviewing physician should clearly so 
state, and the RO should schedule the 
veteran to undergo appropriate 
examination(s), after which the claims 
file should again be referred to the 
reviewing physician for the opinion 
requested above.  The physician must set 
forth the rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If actions taken are deficient in 
any manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the issues of increased 
ratings for service-connected PTSD and 
bilateral hearing loss, whether the 
requirements for reopening a claim for 
service connection for tinnitus have been 
met, and secondary service connection for 
a headache disorder, each on the basis of 
all pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  If service connection is 
established for either tinnitus or for a 
headache disorder, a disability 
evaluation should be assigned.  
Thereafter, unless the issue has been 
rendered moot, the RO should readjudicate 
the veteran's claim of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities.  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If the benefits requested by the 
veteran continue to be denied, he and his 
attorney must be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

6.  The veteran and his representative 
are hereby reminded that appellate review 
of any issue not currently in appellate 
status (i.e., any issues other than the 
total rating claim) may be obtained only 
if a timely notice of disagreement, and, 
after issuance of a statement of the 
case, a timely substantive appeal are 
filed.


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


